810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin CRUIKSHANK, Plaintiff-Appellant,v.Corbin DAVIS, Defendant-Appellee.
Nos. 86-1455, 86-1500.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1986.

Before KEITH and MERRITT, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. § 1983, plaintiff is suing the Clerk of the Michigan Supreme Court in connection with that Court's refusal to accept certain of plaintiff's pleadings for filing.   Plaintiff asks for monetary damages as well as injunctive relief.   The district court dismissed the action as being frivolous under 28 U.S.C. § 1915(d) and for failure to state a claim for relief.   Plaintiff appealed this dismissal as well as the ensuing denial of his motion for relief under Rule 60, Federal Rules of Civil Procedure.   On appeal, plaintiff has filed a motion with this Court for injunctive relief.   He has also filed a memorandum in support of this motion in which he has adequately delineated his legal contentions on the merits of the motion and the appeals.


3
Upon consideration, we agree with the district court's disposition of this cause.   Our research has convinced us that no authority exists to support plaintiff's claim.   His pleadings were rejected for failure to comply with reasonable, facially-valid filing requirements promulgated by the Michigan Supreme Court.   Nothing indicates that these requirements are now or have been applied in anything other than an evenhanded fashion.   No federal constitutional deprivation has been alleged.   We affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for injunctive relief be denied and that the final orders of the district court be and they are hereby affirmed.